Citation Nr: 1619997	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-16 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with central left paracentral disc herniation of L5-S1 and osteoarthritis.

3.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity prior to January 29, 2014 and in excess of 40 percent thereafter.

4.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to March 1990, January
1994 to April 1994, and October 2001 to October 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June
2009 rating decision issued by the Department of Veterans Affairs (VA) Regional
Office (RO) in St Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case to ensure that there is a complete record upon which to decide the issues, so that the Veteran is afforded every possible consideration.  

At his January 2014 VA examination the Veteran reported he was in receipt of
Social Security Administration (SSA) disability benefits due to his back disability and medications.  His SSA disability records have not been associated with his VA claims file.

When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  On remand, those SSA records, including all adjudications and the underlying records, must be associated with the Veteran's file. 

Also, the most recent VA treatment records associated with the Veteran's file are from May 2013.  On remand, his more recent treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Obtain and associate with the Veteran's claims file his VA treatment records from May 2013 to present.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




